 



 



Exhibit 10.6 

 

USA TECHNOLOGIES, INC.

2013 STOCK INCENTIVE PLAN

 

1.             Purpose. The purpose of the USA Technologies, Inc. 2013 Stock
Incentive Plan is to provide an incentive to Employees, Consultants and
Directors of the Company who are in a position to contribute materially to the
long-term success of the Company, to increase their interest in the Company’s
welfare, and to aid in gaining the services of Employees, Consultants and
Directors of outstanding ability who will contribute to the Company’s success.

 

2.             Definitions.

 

2.1            “Award” means an award of Stock under the Plan.

2.2            “Board” means the Board of Directors of USA.

2.3            “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code shall include any successor to such
section.

2.4            “Committee” means the Compensation Committee of the Board;
provided, however, that if an Award is to be made to an Employee who is an
executive officer of USA or to a Director of USA, any award to be made to any
such executive officer or Director shall also be approved by the Directors of
USA.

2.5            “Common Stock” means USA common stock, no par value per share, or
such other class or kind of shares of capital stock or other securities as may
result from the application of Section 7 hereof.

2.6            “Company” means USA and any successor thereof.

2.7            “Consultant” means a consultant retained to provide bona fide
services to, and who is not an employee of USA.

2.8            “Director” means each director of USA who is not an employee of
USA.

2.9            “Employee” means an officer or employee of the Company including
a director who is such an employee.

2.10          “Fair Market Value” means, on any given date, the mean between the
high and low prices of actual sales of Common Stock on the principal national
securities exchange on which the Common Stock is listed on such date, or, if the
Common Stock was not so listed, the average closing bid price of the stock for
each of the five trading days prior to such date.

2.11          “Holder” means an Employee, Director or Consultant to whom an
Award is made.

2.12          “USA” means USA Technologies, Inc., a Pennsylvania corporation and
any successor thereto.

2.13          “1933 Act” means the Securities Act of 1933, as amended.

2.14          “Plan” means the USA 2013 Stock Incentive Plan herein set forth,
as amended from time to time.

2.15          “Stock” means Common Stock awarded by the Committee under Section
6 of the Plan.

2.16          “SEC” means the United States Securities and Exchange Commission.

2.17          “Stock Award Agreement” means a Stock Award Agreement evidencing
an Award granted under the Plan.

 

3.             Eligibility. Any Employee, Director or Consultant is eligible to
receive an Award.

 

4.             Administration of Plan.

 

4.1            The Plan shall be administered and interpreted by the Committee,
which shall have full authority to act in selecting Employees, Directors and
Consultants to whom Awards will be made, in determining the type and amount of
Awards to be granted to each such Holder, the terms and conditions of Awards and
the terms of agreements which will be entered into with Holders in connection
with Awards.

4.2            The Committee’s powers shall include, but not be limited to, the
power to determine whether, to what extent and under what circumstances an Award
is made.

4.3            The Committee shall have the power to adopt regulations for
carrying out the Plan and to make such changes in such regulations as it shall
from time to time deem advisable. The Committee shall have the power
unilaterally and without approval of a Holder to amend any existing Award in
order to carry out the purposes of the Plan so long as such amendment does not
deprive the Holder of any benefit granted by the Award and so long as the
amended Award comports with the terms of the Plan. Amendments adverse to the
interests of the Holder must be approved by the Holder. Any interpretation by
the Committee of the terms and provisions of the Plan and the administration
thereof, and all action taken by the Committee, shall be final and binding on
Plan participants.

 

5.             Shares of Stock Subject to the Plan.

 

5.1            Subject to adjustment as provided in Section 7, the total number
of shares of Common Stock available for Awards under the Plan shall be 500,000
shares.

5.2            Any shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. If any shares subject to any
Award granted hereunder are forfeited or such Award otherwise terminates without
the issuance of such shares, the shares subject to such Award, to the extent of
any such forfeiture or termination, shall again be available for Awards under
the Plan.



 

 

  

6.             Stock.

 

An Award of Stock is a grant by the Company of a specified number of shares of
Common Stock to the Holder, which shares may be subject to forfeiture upon the
happening of specified events. Such an Award may be subject to the following
terms and conditions:

6.1            An Award of Stock may be evidenced by a Stock Award Agreement.
Such agreements shall conform to the requirements of the Plan and may contain
such other provisions as the Committee shall deem advisable.

6.2            Upon determination of the number of shares of Stock to be granted
to the Holder, the Committee shall direct that a certificate or certificates
representing the number of shares of Common Stock be issued to the Holder with
the Holder designated as the registered owner.

6.3            The Committee may condition the grant of an Award of Stock upon
the Holder’s achievement of one or more performance goal(s) specified in the
Stock Award Agreement. If the Holder fails to achieve the specified performance
goal(s), the Committee shall not grant the Stock to the Holder, or the Holder
shall forfeit the Award of Stock and the Common Stock shall be forfeited to the
Company.

6.4            The Stock Award Agreement, if any, shall specify the performance,
employment or other conditions (including termination of employment on account
of death, disability, retirement or other cause) under which the Stock may be
forfeited to the Company.

6.5            The Stock Award Agreement may also contain (a) an agreement not
to compete with the Company and its subsidiaries which shall become effective as
of the date of the grant of the Award and remain in effect for a specified
period of time following termination of the Holder’s employment with or
affiliation with the Company; (b) an agreement to cancel any employment
agreement, fringe benefit or compensation arrangement in effect between the
Company and the Holder; and (c) an agreement to retain the confidentiality of
certain information.

 

7.             Adjustments Upon Changes in Capitalization. In the event of a
reorganization, recapitalization, stock split, spin-off, split-off, split-up,
stock dividend, issuance of stock rights, combination of shares, merger,
consolidation or any other change in the corporate structure of USA affecting
the Common Stock, or any distribution to shareholders other than a cash
dividend, the Board shall make appropriate adjustment in the number and kind of
shares authorized by the Plan as it determines appropriate. No fractional shares
of stock shall be issued pursuant to such an adjustment, but an amount
equivalent to the portion of Fair Market Value attributable to any such
fractional shares shall, where appropriate, be paid in cash to the Holder.

 

8.             Termination and Amendment. The Plan shall remain in full force
and effect until terminated by the Board. The Board shall have the power to
amend, suspend or terminate the Plan at any time without the approval of the
shareholders of the Company, unless such approval is required by applicable law,
regulation or rule of any stock exchange on which the shares of Common Stock are
listed.

 

9.             Form S-8.

 

9.1            Promptly upon the approval of this Plan by the Board of Directors
of USA and the shareholders, the Company shall, at its cost and expense,
register all of the Stock under the 1933 Act pursuant a to Form S-8 registration
statement.

9.2            Notwithstanding anything else set forth herein, an Award shall
not be made to any Director, Consultant or Employee unless such person is
eligible to receive Stock which has been registered under a Form S-8
registration statement. In this regard, any Stock issuable to a Consultant or
Director shall be issued to an individual who provided bona fide services to USA
and such services shall not be in connection with the offer or sale of
securities in a capital-raising transaction, and shall not directly or
indirectly promote or maintain a market for USA’s securities.

9.3            In connection with the issuance of any Stock pursuant to the
Plan, USA shall at its expense, use its best efforts to have any such Stock
exempted from the registration requirements under applicable state securities
laws.

9.4            The documents incorporated by reference in Item 3 of Part II of
the Form S-8 registration statement, and any additional information about the
Company, the Plan and the Plan administrators may be obtained, without charge,
upon written request made to the Company at 100 Deerfield Lane, Suite 140,
Malvern, PA 19355, Attn: Stephen P. Herbert, Chief Executive Officer, or by
calling 610-989-0340.

 

10.           General Provisions.

 

10.1          The Plan shall become effective upon its approval by the Board,
subject to the approval of the Plan by the shareholders of the Company at the
Company’s annual meeting of shareholders to be held on June 21, 2013, and any
adjournment or postponement thereof.

10.2          Nothing contained in the Plan, or an Award granted pursuant to the
Plan, shall confer upon an Employee any right with respect to continuance of
employment by the Company or upon any Director or Consultant any right with
respect to continuance of Board service or the consulting arrangement (as the
case may be), nor interfere in any way with the right of the Company to
terminate such relationships at any time.



 

 

  

10.3          Holders shall be responsible to make appropriate provision for all
taxes required to be withheld in connection with any Award. Such responsibility
shall extend to all applicable federal, state, local or foreign withholding
taxes. Stock Award Agreements evidencing Awards may contain appropriate
provisions to effect withholding, including providing for the withholding of
Stock by USA otherwise deliverable to a Holder having a Fair Market Value equal
to the minimum amount required to be withheld by the Company. The Plan is not
qualified under Section 401(a) of the Code.

10.4          To the extent that federal laws (such as the 1934 Act, the Code or
the Employee Retirement Income Security Act of 1974) do not otherwise control,
the Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the Commonwealth of Pennsylvania and construed
accordingly.

 

Dated: April 19, 2013

 

 

